                                            Case 3:16-cr-00510-SI Document 130 Filed 01/15/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       USA,                                              Case No. 16-cr-00510-SI-1
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE DEFENDANT'S
                                                  v.                                         EMERGENCY MOTION FOR
                                  10
                                                                                             COMPASSIONATE RELEASE
                                  11       RANDALL STEVEN CURTIS,
                                                                                             Re: Dkt. No. 129
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          For the reasons set forth below, the Court DENIES the motion without prejudice to renewal

                                  15   in the event defendant’s situation significantly deteriorates.

                                  16

                                  17                                             BACKGROUND

                                  18          Defendant Randall Steven Curtis is 65 years old and currently serving a 120-month sentence

                                  19   after pleading guilty to possession of child pornography and transportation of child pornography, in

                                  20   violation of 18 U.S.C. § 2252(a)(4)(B) and 18 U.S.C. § 2252(a)(1), respectively.          Mtn. for

                                  21   Compassionate Release at 11 (Dkt. No. 125). Defendant is incarcerated at Beaumont Low FCI in

                                  22   Beaumont, Texas, has served approximately 2.5 years of his sentence, and has an anticipated release

                                  23   date of December 7, 2026. Id. Defendant is represented by counsel. The government opposes

                                  24   defendant’s request for compassionate release.

                                  25          In November of 2020, defendant contracted Covid-19 and has since been deemed recovered

                                  26   by BOP. Id. at 1-2. Defendant is 5’11” and weighs 180 pounds with a body mass index (“BMI”)

                                  27
                                       1
                                  28     For ease of reference, all page number citations refer to the ECF branded page number in the upper
                                       right corner.
                                             Case 3:16-cr-00510-SI Document 130 Filed 01/15/21 Page 2 of 4




                                   1   of 25.1. Id. at 5. Anyone with a BMI ranging from 25.0-29.9 is considered overweight. The

                                   2   defendant just barely falls into this category, meaning he is not obese. Additionally, defendant has

                                   3   an LDL cholesterol level of 147 mg/dL. Reply at 4 (Dkt. No. 128). This level is classified by the

                                   4   Journal of American College of Cardiology as “borderline to moderately elevated.”

                                   5

                                   6                                              DISCUSSION

                                   7           Defendant filed his motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which provides:

                                   8
                                                      [T]he court, upon motion of the Bureau of Prisons, or upon motion of
                                   9                  the defendant after the defendant has fully exhausted all
                                                      administrative rights to appeal a failure of the Bureau of Prisons to
                                  10                  bring a motion on the defendant's behalf or the lapse of 30 days from
                                                      the receipt of such a request by the warden of the defendant's facility,
                                  11                  whichever is earlier, may reduce the term of imprisonment ... after
                                                      considering the factors set forth in section 3553(a) to the extent that
                                  12                  they are applicable, if it finds that –
Northern District of California
 United States District Court




                                                      (i) extraordinary and compelling reasons warrant such a reduction
                                  13                  ...
                                                      and that such a reduction is consistent with applicable policy
                                  14                  statements issued by the Sentencing Commission.
                                  15   Id.

                                  16           Defendant requests the Court “reduce his sentence to permit compassionate release with a

                                  17   strict condition of home confinement or other such restriction(s) as the Court deems appropriate.”

                                  18   Mtn. for Compassionate Release at 2 (Dkt. No. 125). Defendant states he would carry out his home

                                  19   confinement alone in his 3-bedroom, 2-bath home in Morgan Hill, California. Id. at 15.

                                  20           Defendant argues “extraordinary and compelling” reasons justify compassionate release

                                  21   because he is at high risk for a more severe Covid-19 infection given (1) he has already contracted

                                  22   the virus once, (2) is overweight, (3) is 65 years old, and (4) has yet to make a full recovery from

                                  23   his initial Covid-19 infection. Id. at 3-8. Defendant further evidences his high risk status detailing

                                  24   lingering symptoms from his Covid-19 infection, including: pain in his lungs, body aches, chills, a

                                  25   dry cough, and loss of sense of smell even after BOP declared him “recovered” from Covid-19. Id.

                                  26   at 6. Defendant asserts he is not receiving adequate medical treatment for these ailments. Defendant

                                  27   also asserts Beaumont Low FCI has “had little success in stopping the spread of Covid-19

                                  28   infection[s]” within the facility. Id. at 2. Additionally, defendant cites his clean disciplinary record
                                                                                          2
                                             Case 3:16-cr-00510-SI Document 130 Filed 01/15/21 Page 3 of 4




                                   1   during his incarceration evidencing he is not a danger to society. Id. at 14.

                                   2           The government opposes defendant’s motion arguing, essentially, (1) that defendant has

                                   3   failed to establish “extraordinary and compelling” circumstances and (2) defendant is a danger to

                                   4   the community. The government argues defendant’s alleged medical conditions do not fall within

                                   5   the bounds of the United States Sentencing Guidelines (USSG) § 1B1.13 (identifying medical

                                   6   conditions sufficient to warrant a reduction in sentence).

                                   7           The government also argues defendant is a danger to others and therefore not suitable for

                                   8   compassionate release. In support thereof, the government cites the facts underlying defendant’s

                                   9   conviction. Defendant possessed thousands of images and videos depicting child pornography,

                                  10   including “sadistic and masochistic behavior against children and sexual abuse of children as young

                                  11   as infants.” Reply at 13 (Dkt. No. 126). Additionally, defendant possessed videos depicting himself

                                  12   engaging in sexual conduct with an alleged minor. Id. at 14.
Northern District of California
 United States District Court




                                  13           Finally, the government argues defendant has served too little of his sentence (roughly a

                                  14   quarter) to warrant compassionate release and points out that despite the BOP continually screening

                                  15   inmates for home-confinement eligibility in an effort to reduce inmate population, the BOP has not

                                  16   identified defendant as an eligible candidate.

                                  17           After carefully reviewing the parties’ papers, the Court concludes compassionate release is

                                  18   not warranted. The Court recognizes defendant’s medical complaints may lead to exacerbated

                                  19   symptoms should he contract COVID-19 again, and the Court is very concerned about the spread

                                  20   of COVID-19 in the federal prison system, especially the outbreaks at Beaumont Low FCI.

                                  21   However, the Court finds reducing defendant’s sentence to home confinement would not satisfy

                                  22   “the need for the sentence imposed ... to reflect the seriousness of the offense, to promote respect

                                  23   for the law, and to provide just punishment for the crime,” nor would it “afford adequate deterrence

                                  24   to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A)-(C).

                                  25

                                  26
                                  27   ///

                                  28   ///
                                                                                         3
                                           Case 3:16-cr-00510-SI Document 130 Filed 01/15/21 Page 4 of 4




                                   1          Accordingly, the Court DENIES defendant’s motion without prejudice to renewal in the

                                   2   event defendant's health or prison conditions significantly deteriorate.

                                   3

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 15, 2021

                                   7

                                   8
                                                                                                    SUSAN ILLSTON
                                   9                                                                United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
